                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 
 ENVIVO LLC, d/b/a Spotnews.tv,

                            Plaintiff,
                                                                     1:21-cv-1629-MKV
                        -against-
                                                                  ORDER OF DISMISSAL
 ENTERCOM COMMUNICATIONS CORP.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 13]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by June

24, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
                                                      _ ____
                                                      __  _ _____
                                                               ____
                                                                ___
                                                                  ____________
                                                                            ____
                                                                               ____
                                                                               __ ____
                                                                                  __ ____
                                                                                     __ ____
                                                                                        __ ___
                                                                                           __
Date: May 25, 2021                                    MARY YKKAY
                                                               AY VYSKOCIL
                                                                    VYS
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist      Juddge
